968 F.2d 1220
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Camilo AISPURO-LLANES, Petitioner,v.U.S. IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 91-70448.
United States Court of Appeals, Ninth Circuit.
Submitted May 22, 1992.*Decided July 15, 1992.

Before CHOY, SNEED and SKOPIL, Circuit Judges.


1
MEMORANDUM**


2
Camilo Aispuro-Llanes seeks review of the Board of Immigration Appeals' (BIA) decision affirming the immigration judge's denial of his application for discretionary relief from deportation under section 212(c) of the Immigration and Nationality Act, 8 U.S.C. § 1182(c).   We affirm.


3
Aispuro-Llanes's only objection is to the immigration judge's requirement that he demonstrate "outstanding equities" for 212(c) relief, because Aispuro-Llanes had been previously convicted of a drug-related crime.   On September 19, 1991, two months after Aispuro-Llanes filed his petition for review in this court, we handed down  Ayala-Chavez v. INS, 944 F.2d 638 (9th Cir.1991).  Ayala-Chavez raised identical issues to those presented here.   We found that the "BIA's application of a higher standard for drug offenders is rationally based upon the [Immigration and Nationality] Act's manifest concern with drug activity by lawful permanent residents."   Id. at 641.  "The higher standard," we held, "represents a permissible interpretation of the Act."   Id.  Aispuro-Llanes's petition is squarely controlled by Ayala-Chavez.   See also Charlesworth v. INS, No. 91-70298 slip op. 6519, 6523 (9th Cir.  June 12, 1992) (recognizing the BIA's authority to apply the "outstanding equities" standard under section 212(c) on de novo review from a discretionary decision of an immigration judge).


4
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3